MEMORANDUM ***
Kulwinder Kaur, a native and citizen of India, seeks review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen proceedings. We dismiss the petition for review. The immigration judge discharged the order to show cause and terminated the underlying deportation proceedings. Therefore, there is no final order of deportation, and we lack jurisdiction to review the BIA’s denial of the motion to reopen. See 8 U.S.C. § 1105(a); Kuh v. INS, 758 F.2d 370, 371 (9th Cir. 1985) (order rescinding permanent resident status not reviewable until final order of deportation entered).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.